FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                                                                     August 11, 2015
                   UNITED STATES COURT OF APPEALS
                                                                   Elisabeth A. Shumaker
                                TENTH CIRCUIT                          Clerk of Court



 UNITED STATES OF AMERICA,

              Plaintiff - Appellee,

 v.                                                      No. 14-7072
                                              (D.C. No. 6:14-CR-00028-RAW-1)
 PAUL EVERETT KILLMAN,                                   (E.D. Okla.)

              Defendant - Appellant.


                           ORDER AND JUDGMENT *


Before GORSUCH, McKAY, and BACHARACH, Circuit Judges.


      After examining the briefs and the appellate record, this panel has

determined unanimously to honor the parties’ request for a decision on the briefs

without oral argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). This case

is therefore ordered submitted without oral argument.

      Defendant Paul Killman entered a conditional guilty plea to one count of

failing to register as a sex offender in violation of 18 U.S.C. § 2250(a). In his

plea agreement, he expressly reserved the right to appeal certain issues raised in



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
his motion to dismiss, including his argument that the Sex Offender Registration

and Notification Act (SORNA) violates the Tenth Amendment, but he otherwise

waived the right to directly appeal his conviction and sentence. At sentencing,

the district court imposed a fifteen-month sentence of imprisonment and a five-

year term of supervised release. The district court imposed several special

conditions of supervised release, including restrictions relating to Defendant’s

association with minor children and his use of computers with internet access.

      On appeal, Defendant first argues the district court erred in denying his

motion to dismiss based on his Tenth Amendment challenge to SORNA.

Although we had not yet decided this issue when Defendant filed his opening

brief, this argument has now been squarely rejected by our recent decision in

United States v. White, 782 F.3d 1118, 1127-28 (10th Cir. 2015). Pursuant to our

precedential opinion in White, we affirm the district court’s denial of Defendant’s

motion to dismiss.

      Defendant also seeks to challenge the district court’s imposition of certain

conditions of supervised release relating to his association with minor children

and computer usage. However, Defendant’s waiver of his right to appeal his

sentence extends to the special conditions of his supervised release. See United

States v. Sandoval, 477 F.3d 1204, 1207 (10th Cir. 2007). Defendant does not

suggest any reason why we should find the waiver to be unenforceable, and we

note that we have enforced similar waiver agreements against other defendants

                                        -2-
who have sought to challenge similar conditions of supervised release. See, e.g.,

United States v. Darkes, 2015 WL 1546729, at *4-5 (10th Cir. 2015). After a

thorough review of the record, we see no reason not to enforce the waiver in this

case, and we therefore will not address the merits of Defendant’s challenges to

the special conditions of his supervised release.

      For the foregoing reasons, we DISMISS those portions of Defendant’s

appeal which challenge the special conditions of his supervised release and

AFFIRM the district court’s denial of his motion to dismiss the case.

Defendant’s conviction and sentence are AFFIRMED.


                                               Entered for the Court



                                               Monroe G. McKay
                                               Circuit Judge




                                         -3-